DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas (CH 690765 A5).
Regarding Claim 1: Andreas discloses a cap (10) for a bottle (20), comprising: an upper portion (above feature 19, see annotated figure below) configured to be positioned on an exterior of the bottle (20) when the cap (10) is engaged with the bottle (20); and a lower portion (from feature 19 and below, see annotated figure below) 


    PNG
    media_image1.png
    754
    651
    media_image1.png
    Greyscale


Regarding Claim 2: Andreas discloses the cap as applied to claim 1 below, and wherein the upper portion (above feature 19, see annotated figure above) comprises an interior surface (Figures 1-2), and wherein an outer diameter of the lower portion (from feature 19 and below, see annotated figure above) is less than an inner diameter of the interior surface of the upper portion (above feature 19, see annotated figure above) .


    PNG
    media_image2.png
    754
    651
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 11-14, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (CH 690765 A5).
Regarding Claim 3: Andreas discloses the cap as applied to claim 1 above, and wherein the lower end comprises a three-dimensional geometry. Although Andreas fails to explicitly disclose wherein the lower end comprises a three-dimensional geometry,
Figures 1-2 show a three-dimensional geometry around features 17 and 19 where the lower end is. 
Regarding Claim 4: Andreas discloses cap as applied to claim 1 above, and wherein the first distance is greater than the second distance (as shown in the annotated Figure 
Regarding Claim 5: Andreas discloses the cap as applied to claim 1 above, and wherein the second perimeter portion (22) is in a plane that is substantially perpendicular to a central axis (24) through the cap (10)(See Figures 1-3)().
Regarding Claim 6: Andreas discloses the cap as applied to claim 1 above, and wherein the second perimeter portion (22) comprises a radius of curvature (Figure 1) that extends through a plane that is not perpendicular to a central axis through the cap (10)(Figure 1).
Regarding Claim 7: Andreas discloses the cap as applied to claim 1 above, and wherein the second perimeter portion (22) spans greater than 45° around the central axis through the cap (10). Although Andreas fails to explicitly disclose that the second perimeter portion spans greater than 45° around the central axis through the cap, the cross-section of Figure 2 suggests that just the curved portion of the second perimeter portion (22) is approximately half of the diameter which is greater than 45°.
Regarding Claim 11: Andreas discloses a cap (10) for a bottle (20), comprising: an upper portion (above feature 19, see annotated figure below) configured to be positioned on an exterior of the bottle (20) when the cap (10) is engaged with the bottle (20); and a lower portion (from feature 19 and below, see annotated figure below) 

    PNG
    media_image1.png
    754
    651
    media_image1.png
    Greyscale


Regarding Claim 12: Andreas discloses the cap as applied to claim 11 above, and wherein the upper portion (above feature 19, see annotated figure below) comprises an interior surface (Figures 1-2), and wherein an outer diameter of the lower portion (from feature 19 and below, see annotated figure above) is less than an inner diameter of the 

    PNG
    media_image2.png
    754
    651
    media_image2.png
    Greyscale


Regarding Claim 13: Andreas discloses the cap as applied to claim 11 above, wherein the first perimeter portion (edge of 21) is in a plane that is substantially perpendicular to the central axis (24)(Figures 1-2).
Regarding Claim 14: Andreas discloses the cap as applied to claim 11 above, and wherein the lower end (surface at feature 19) is in a single plane (Figure 1).
Regarding Claim 16: Andreas discloses the cap as applied to claim 11 above, and wherein the second perimeter portion (22) spans greater than 45° around the central axis through the cap (10). Although Andreas fails to explicitly disclose that the second perimeter portion spans greater than 45° around the central axis through the cap, the cross-section of Figure 2 suggests that just the curved portion of the second perimeter portion (22) is approximately half of the diameter which is greater than 45°.
Regarding Claim 18: Andreas discloses the cap as applied to claim 11 above, and wherein an opening (surrounding central axis 24) is defined radially-through the lower portion (from feature 19 and below, see annotated figure above)(Figure 1).

Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (CH 690765 A5), and further in view of Chawla et al (US 9,045,261 B2), hereafter, Chawla.
Regarding Claim 8: Andreas discloses the cap as applied to claim 1 above, except wherein a notch is formed in the second perimeter portion. Chawla teaches a notch (160) formed in the second perimeter portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding Claim 17: Andreas discloses the cap as applied to claim 11 below, and except wherein a notch is formed in the second perimeter portion. Chawla teaches a notch (160) formed in the second perimeter portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Andreas with the notch formed in the second perimeter portion as taught by Chawla. The motivation for doing so would be to provide for more precise delivery of detergent to a stain in a fabric by constricting the flow of detergent from the cap (column 4, lines 8-12).

Allowable Subject Matter
Claims 9-10, 15, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736